Shenoy v Health (2018 NY Slip Op 04871)





Shenoy v Health


2018 NY Slip Op 04871


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND NEMOYER, JJ.


562 CA 17-02092

[*1]SADASHIV S. SHENOY, M.D., PLAINTIFF-RESPONDENT,
vKALEIDA HEALTH, ET AL., DEFENDANTS, UB/MD, INC., DOING BUSINESS AS UB MD NEUROLOGY AND/OR JACOBS NEUROLOGIC INSTITUTE, AND ROBERT N. SAWYER, JR., M.D., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


BOND, SCHOENECK & KING, PLLC, BUFFALO (STEPHEN A. SHARKEY OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
GARVEY & GARVEY, BUFFALO (MATTHEW J. GARVEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 9, 2017. The order granted the motion of plaintiff to compel certain disclosure from defendants UB/MD, Inc. doing business as UB MD Neurology, and/or Jacobs Neurologic Institute, and Robert N. Sawyer, Jr., M.D. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court